PER CURIAM.
Upon consideration of the record, the briefs and oral argument of counsel for the respective parties, we determine the only error made to appear was that the trial court improperly sentenced appellant to fifteen years on Count Two. We therefore vacate appellant’s sentence relating to Count Two and remand to the trial court for the imposition of a proper sentence pursuant to Section 787.02, Florida Statutes (1975), which was in effect at the time the *608offense charged was committed. Castle v. State, 305 So.2d 794 (Fla.4th DCA 1975).
Reversed and remanded.
ALDERMAN, C. J., and CROSS and MOORE, JJ., concur.